Citation Nr: 1532731	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  14-11 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1955 to July 1978.  The Veteran died in December 2007.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in December 2007.  The certificate of death lists the cause of death as lung cancer metastatic to the liver.

2.  During the Veteran's active service, he was stationed at Udorn Royal Thailand Air Force Base and Nakhon Phanom Royal Thailand Air Force Base in Thailand during the Vietnam Era.

3.  Resolving reasonable doubt in favor of the appellant, the evidence supports a finding that the Veteran is presumed to have been exposed to commercial herbicides while stationed in Thailand during the rescue and recovery of downed aircraft and pilots in hostile territory, namely, the Republic of Vietnam.

4.  The Veteran's lung cancer is presumed to have been incurred during active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the Veteran's death was caused by, or substantially or materially contributed to, by an event, injury, or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse is entitled to Dependency Indemnity Compensation (DIC).  38 U.S.C.A. § 1310.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c)
.
Any Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

In addition, recent findings indicate that herbicides were also used in Thailand.  In May 2010, VA published a "Compensation & Pension (C&P) Service Bulletin" which establishes "New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea."  In explaining the need for the new procedures, the bulletin noted that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. 

VA determined that a special consideration of herbicide exposure on facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  It was also noted that if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicides exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  (See May 2010 C&P Service Bulletin; Project CHECO Southeast Asia Report: Base Defense in Thailand; see also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C).

When such a veteran contracts a disease associated with exposure to herbicides under § 3.309(e), including lung cancer, that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii) , the disease will be presumptively considered to have been incurred in service, even though there is no evidence of it during service.

While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, here, the appellant claims she is entitled to the presumption of herbicide exposure because her deceased husband was stationed at the Royal Thai Air Force Bases Udorn and Nakhon Phanom in Thailand.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A review of the Veteran's service personnel records does in fact show that he had service in Thailand from 1966 to 1972.  However, he served as an Aircraft Control and Warning (AC&W) operator, a weapons technician, space surveillance console operator, and space track radar console operator, none of which explicitly involved duties at the base perimeters as discussed above.  However, it is noted that he served on two of the air bases where herbicide exposure was possible.

Moreover, and of greater significance, his service personnel records contain various performance evaluations while he served at these two air bases.  While at the Udorn base, the Veteran participated in recovering badly damaged aircraft and downed pilots in "hostile" territory.  While at the Nakhon Phanom base, the Veteran participated in search and rescue missions for aircraft downed by "hostile" forces.

Viewing the evidence of record in a light most favorable to the appellant, the Board finds that this evidence is at least in relative equipoise regarding the Veteran's exposure to herbicide agents.  Not only was the Veteran stationed at two air bases were herbicides were known to have been used during the Vietnam Era, the Veteran participated in multiple missions to rescue downed pilots and aircraft in "hostile" territory.  The Board finds that a reasonable interpretation of this statement is that these missions required the Veteran to periodically be on the ground in Vietnam.  As such, the Board concedes the Veteran's exposure to herbicides during his active service.

The Veteran's certificate of death shows that the cause of death was lung cancer metastatic to the liver.  As the Board has conceded exposure to herbicides in Thailand and/or Vietnam, the Veteran's lung cancer is presumed to be associated with his in-service herbicide exposure.  There is not of record the requisite clear and convincing evidence to rebut this presumption.  As a result, the Board finds that the evidence supports a grant of service connection for cause of death for lung cancer on a presumptive basis as a result of herbicide exposure.








ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


